Exhibit 10.1

AGREEMENT BY AND BETWEEN REGEN BIOPHARMA, INC. AND SANTOSH KESARI 

Agreement by and between Santosh Kesari (“Consultant”) , a natural person whose
address is at 3525 Del Mar Heights Road #133, San Diego CA 92130 and Regen
Biopharma, Inc. (“Company”) , a Nevada corporation whose address is 4700 Spring
Street, St 304, La Mesa, California 91942. 

It is agreed as follows:

1. SCOPE OF SERVICES 

(a)Consultant shall complete all experiments, procedures, studies and tasks
described within that document entitled “ Dr. Kesari Lab-Regen BioPharma
Collaborative Project-dCellVax FDA Requested Studies” (“Proposal”) attached to
this Agreement as EXHIBT A and incorporated herein.

(b)Consultant shall assist the Company in the preparation of an Investigational
New Drug Application (“IND”) to be submitted to the United States Food and Drug
Administration (“FDA”) with regard to the marketing of the Company’s proprietary
product “DCellVax” as a treatment for gliomas such a assistance to be provided
for a period of no less than twelve months from the execution date of this
Agreement.

2. COMPENSATION 

(a)Consultant shall receive that number of common shares of the company, valued
as of the closing price on the OTCBB as of the date of execution of this
Agreement, which shall equal $66,000 USD (“Signing Shares”). In the event that
the date of execution of this Agreement is not a Trading Day then the Signing
Shares shall be valued as of the closing price on the OTCBB as of the latest
complete Trading Day immediately prior to the execution of this Agreement.
“Trading Day” shall mean any day on which the common shares of the Company are
tradable for any period on the OTBB.

(b)One half of the Signing Shares to be issued shall be registered under the
Securities Act of 1933 on Form S-8.

(c)Signing Shares shall be issued to the Consultant on or prior to the
expiration of a two week period following the execution of this Agreement.

(d)Upon completion of the studies described within Section 3 of the Proposal and
successful demonstration of silencing of indolamine 2,3 deoxygenase in human
dendritic cells Consultant shall be entitled to receive that number of common
shares of the company, valued as of the closing price on the OTCBB as of the
date that successful demonstration of silencing is presented to the Company by
the Consultant (“Milestone Date”) , which shall equal $66,000 USD (“Milestone
Shares”). In the event that the Milestone Date is not a Trading Day then the
Milestone Shares shall be valued as of the closing price on the OTCBB as of the
latest complete Trading Day immediately prior to the Milestone Date

(e)One half of the Milestone Shares to be issued shall be registered under the
Securities Act of 1933 on Form S-8.

(f)Milestone Shares shall be issued to the Consultant on or prior to the
expiration of a two week period following the Milestone Date.

(g)Upon the date of submission to the FDA of a response, prepared by the
Consultant, providing evidence of vitro and/or in vivo confirmation of efficacy
of the human siRNA sequences proposed for the clinical trial with regard to IND#
16200 for a proposed Phase I/II clinical trial assessing safety with signals of
efficacy of the dCellVax gene silenced dendritic cell immunotherapy for treating
breast cancer ( “Response Date”) Consultant shall be entitled to receive that
number of common shares of the company, valued as of the closing price on the
OTCBB as of the Response Date which shall equal $66,000 USD (“Response Date
Shares”). In the event that the Response Date is not a Trading Day then the
Response Date Shares shall be valued as of the closing price on the OTCBB as of
the latest complete Trading Day immediately prior to the Response Date.

(h)One half of the Response Date Shares to be issued shall be registered under
the Securities Act of 1933 on Form S-8.

(i)Response Date Shares shall be issued to the Consultant on or prior to the
expiration of a two week period following the Response Date.

3. NON DISCLOSURE

(a)All information, whether in oral, written, graphic, electronic or other form,
disclosed by the Company to the Consultant shall be deemed to be “Proprietary
Information.” In particular, Proprietary Information includes, without
limitation, any trade secrets, confidential information, ideas, inventions or
research and development information; matters of a technical nature, including
technology; notes, products, know-how, engineering or other data (including test
data and data files); specifications, processes, techniques, formulae or
work-in-process; manufacturing, planning or marketing procedures, clinical data
and regulatory strategies or information; accounting, financial or pricing
procedures or information, budgets or projections, or personnel or salary
structure/compensation information; information regarding suppliers, clients,
customers, employees, contractors, investors or investigators of the Company,
information which has been designated in writing as confidential by the Company;
programs, procedures (including operating procedures), processes, methods,
guidelines, policies, proposals or contracts; computer software, data bases or
programming; and any other information which, if divulged to a third party,
could have an adverse impact on the Company, or on any third party to which it
owes a confidentiality obligation. In addition, “Proprietary Information”
includes any of the foregoing relating to the past, present or future
operations, organization, projects, finances, business interests, methodology or
affairs of any third party to which the Company owes a duty of confidentiality
including, without limitation, the mere fact that the Company is or may be
working with or for any client.

(b)The obligations of confidentiality shall not apply to any Proprietary
Information that was known by the Consultant at the time of disclosure to it by
such Company, or that is independently developed or discovered by the Consultant
after disclosure by such Company, without the aid, application or use of any
item of such Company’s Proprietary Information, as evidenced by written records;
now, or subsequently becomes, through no act or failure to act on the part of
the Consultant, generally known or available; is disclosed to the Consultant by
a third party authorized to disclose it; or is required by law or by court or
administrative order to be disclosed; provided, that the Consultant shall have
first given prompt notice to such Company of such required disclosure.

(c)Consultant shall exercise due care to prevent the unauthorized use or
disclosure of the Company’s Proprietary Information, and shall not, without the
Company’s prior written consent, disclose or otherwise make available, directly
or indirectly, any item of the Company’s Proprietary Information to any person
or entity other than those employees, independent contractors or agents of the
Consultant (collectively, “Representatives”), to the extent such Representatives
reasonably need to know the same in order to evaluate such Proprietary
Information, to participate in the business relationship between the parties, or
to make decisions or render advice in connection therewith. Consultant shall
advise its Representatives who have access to the Company’s Proprietary
Information of the confidential and proprietary nature thereof, and agrees that
such Representatives shall be bound by terms of confidentiality and restrictions
on use with respect thereto that are at least as restrictive as the terms of
this Agreement.

(d)Consultant shall exercise due care to prevent the unauthorized use or
disclosure of the Company’s Proprietary Information, and shall not, without the
Company’s prior written consent, disclose or otherwise make available, directly
or indirectly, any item of the Company’s Proprietary Information to any person
or entity other than those employees, independent contractors or agents of the
Consultant (collectively, “Representatives”), to the extent such Representatives
reasonably need to know the same in order to participate in any business
relationship between the parties, or to make decisions or render advice in
connection therewith. Consultant shall advise its Representatives who have
access to the Company’s Proprietary Information of the confidential and
proprietary nature thereof, and agrees that such Representatives shall be bound
by terms of confidentiality and restrictions on use with respect thereto that
are at least as restrictive as the terms of this Agreement.

(e)Consultant shall use the Company’s Proprietary Information solely for the
purposes of performing his duties pursuant to this Agreement and shall not make
any other use of the Company’s Proprietary Information without the Company’s
specific written authorization.

(f)All Proprietary Information of the Company (including all copies thereof)
shall be and at all times remain the property of such Company, and all non-oral
Proprietary Information of the Company which is then in the Consultant’s
possession or control shall be destroyed or returned to the Company promptly
upon its request at any time, and in any event, no later than 60 days following
any expiration or termination of this Agreement.

(g)Nothing in this Agreement shall be construed, by implication or otherwise, as
a grant of any right or license to trademarks, inventions, copyrights or
patents, as a grant of a license to either Consultant to use any of the
Company’s Proprietary Information except as expressly set forth herein.

(h)The provisions of Section 3 of this Agreement shall survive until such time
as all Confidential Information disclosed hereafter becomes publically known and
made generally available through no action or inaction of Consultant.

 

4. REPRESENTATIONS AND WARRANTIES OF COMPANY

 

(a)Company is a corporation duly organized, validly existing and in good
standing under the laws of the state its incorporation and has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement without the consent, approval or authorization of, or obligation
to notify, any person, entity or governmental agency which consent has not been
obtained.

(b)The execution, delivery and performance of this Agreement by Company does not
and shall not constitute Company’s breach of any statute or regulation or
ordinance of any governmental authority, and shall not conflict with or result
in a breach of or default under any of the terms, conditions, or provisions of
any order, writ, injunction, decree, contract, agreement, or instrument to which
the Company is a party, or by which Company is or may be bound.

 

5. REPRESENTATIONS AND WARRANTIES OF CONSULTANT

 

(a)Consultant has the requisite power and authority to enter into and perform
his obligations under this Agreement without the consent, approval or
authorization of, or obligation to notify, any person, entity or governmental
agency which consent has not been obtained.

(b)The execution, delivery and performance of this Agreement by Consultant does
not and shall not constitute Consultant’s breach of any statute or regulation or
ordinance of any governmental authority, and shall not conflict with or result
in a breach of or default under any of the terms, conditions, or provisions of
any order, writ, injunction, decree, contract, agreement, or instrument to which
the Consultant is a party, or by which Company is or may be bound.

 

6. RESTRICTED SECURITIES ACKNOWLEDGMENT

Consultant acknowledges that any securities issued pursuant to this Agreement
that shall not be registered pursuant to the Securities Act of 1933 shall
constitute “restricted securities” as that term is defined in Rule 144
promulgated under the Securities Act of 1933, and shall contain the following
restrictive legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.” 

7. SPECIFIC PERFORMANCE 

Any breach of this Agreement may result in irreparable damage to Company for
which Company will not have an adequate remedy at law. Accordingly, in addition
to any other remedies and damages available, Consultant acknowledges and agrees
that Company may immediately seek enforcement of this Agreement by means of
specific performance or injunction, without any requirement to post a bond or
other security.

8. EXECUTION 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 9. ENTIRE AGREEMENT 

This Agreement constitutes a final written expression of all the terms of the
Agreement between the parties regarding the subject matter hereof, are a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous Agreements, understandings, and representations between the
parties.

10. SEVERABILITY 

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefore, and upon so agreeing, shall incorporate such
substitute provision in this Agreement

11. GOVERNING LAW, VENUE, WAIVER OF JURY TRIAL

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above. 

Company  Consultant By:/s/ David R. Koos  By:/s/Santosh Kesari  David R. Koos
Dr. Satosh Kesari Chairman & CEO  Regen Biopharma, Inc.  Date: June 8, 2015
Date: May 13, 2015 



 

 



EXHIBIT A

 

Dr. Kesari Lab-Regen BioPharma Collaborative Project

 

 

 

 

dCellVax FDA Requested Studies

 

 

 

April 2015

 

 

 

 

Background

Regen BioPharma has purchased a US patent and licensed Benitec Biopharma’s
ddRNAi technology for the field of use of inhibiting indolamine 2,3 deoxygenase
(IDO) in dendritic cells (DC) for the purpose of immune stimulation in cancer
patients.

Through silencing of murine IDO in DC, Regen scientist Dr. Wei-Ping Min
demonstrated inhibition of melanoma and breast cancer in the B16[1] and 4T1
models[2], respectively.

Based on these preclinical data, Regen BioPharma submitted an IND for treatment
of breast cancer in patients that have failed conventional therapy. The FDA
responded to this IND requesting “in vitro and/or in vivo confirmation of
efficacy of the human siRNA sequences proposed for the clinical trial” before
the clinical trial can be initiated.

The experiments proposed below are designed to demonstrate in vitro efficacy of
human IDO siRNA in the human DC in vitro model. Upon completion of these
experiments, the results will be submitte to the FDA for allowance to initiate
clinical trials.

Objectives

•Development and optimization of sensitive molecular methods (reverse
transcriptase polymerase chain reaction (RT-PCR)) for detecting the IDO gene,
initially in human cancer cells[3], which then will be transferred to human
dendritic cells

 

•Development and optimization of short interfering RNA (siRNA) sequences for
effective silencing of IDO expression in cancer cells.

 

•Application of IDO detection and silencing methodology to human DC (in vitro
dCellVax).

 

•Demonstration of in vitro augmentation of immunogenicity by IDO-silenced DC as
compared to control DC

 

oMixed lymphocyte reaction

oCytokine Production (IL-4, IL-10, IL-12, IFN-gamma)

oIncreased Tryptophan, decreased kyneurinine in culture media



Rationale

Although the main role of the immune system is to protect the body from foreign
pathogens, the immune system also requires a “regulatory” arm in order to
prevent immune responses from destroying not only the pathogen, but also the
body. Examples of unrestrained immune responses include autoimmune conditions,
in which the immune system starts attacking the pancreas (Type 1 Diabetes), the
nervous system (multiple sclerosis) or collagen protein in the joints
(rheumatoid arthritis). A more severe example of unrestrained immune response is
sepsis, where the immune activation against blood borne infections results in
death of the patient. The immune system possesses regulatory cells, whose role
in the body is to restrain immunity. One specific type of regulatory cell is the
immature DC. While mature DC are known to be one of the most potent activators
of immunity, in the immature state, DC actively suppress T cell activation.
Immature dendritic cells are found in pregnancy to protect the fetus from
maternal immune attack against proteins found on the fetus that are inherited
from the father[4]. Immature DC are also found in tumors, and contribute to
tumor escape from the immune system[5]. Other conditions associated with immune
regulation such as viral infections[6], bacterial infections[7], and remission
from autoimmune diseases[8] are associated with immature DC.

One of the main molecular mechanisms by which immature DC suppress the immune
system is through high expression of the enzyme indolamine 2,3 deoxygenase
(IDO). IDO was originally discovered in 1967 in the rabbit intestine and has
been the object of renewed attention by immunologists in view of its capacity to
act as an inducible negative regulator of T cell viability, proliferation, and
activation during inflammation. In addition to potential in direct effects by
IDO on APC function, IDO has been proposed to suppress T cells by degrading
tryptophan and increasing the level of tryptophan degradation products
(kynureneria and quinolinate). Both of these activities suppress T cell response
by inducing T cell apoptosis.

It has been shown that immune suppression in cancer[9], pregnancy[10], and viral
infection[11] can be overcome by chemical inhibition of IDO. Unfortunately,
chemical inhibitors of IDO, to date, do not possess specificity towards IDO, and
are associated with various side effects[12]. Additionally, administration of
chemical inhibitors is not selective to immune cells, given that IDO possesses
numerous functions, systemic administration of inhibitors is not likely to
induce sufficient suppression of the enzyme where it is needed, in the tumor
associated DC.

Induction of RNA interference (RNAi) by administration of siRNA represents a
highly specific and efficient mechanism of blocking gene expression. As an
endogenous viral defense mechanism, RNA interference (RNAi) uses a specific
subset of enzymes that can bind and cleave homologous transcripts within
mammalian and plant cells. Dr. Wei-Ping Min from the University of Western
Ontario has previous used siRNA to silence immune-associated genes for the
purpose of inducing immunomodulation in a publication with Dr. David Koos CEO of
Regen BioPharma[13]. Whereas in the mentioned publication the gene for IL-12 was
silenced in DC in order to inhibit immunity, Regen BioPharma believes that
silencing of IDO in DC will stimulate cancer immunity.

Goals 

1.Establishment of assay system to detect IDO gene expression in human cancer
cell lines

 

Cancer cell lines such as HeLa (cervical)[14] and MDA-MB-231 (breast)[15] have
been published to express human IDO. RT-PCR methodology methodology with primers
specific to human IDO in these cell lines. This methodology will allow for
detection of the IDO gene. It is important to qualitatively establish detection
of this gene so that we can quantify the level of gene silencing that is
achieved by the siRNA sequences.

 

2.Identification of novel human siRNA sequences silencing IDO

 

Sequences will be developed using bioinformatics algorithms, as well as based on
prior literature. Approximately 10-20 sequences will be utilized to identify
optimal silencing effect on cancer cell lines. (The use of cancer cell lines is
to safe costs on given optimizing the detection and efficacy of silencing,
dendritic cells are not ideal for screening experiments due to difficulty in
expanding them).

 

3.Application of optimized sequences to human DC

 

Once ideal sequences for detection of IDO and silencing elucidated, they will be
applied to human DC. Gene silencing efficacy will be assessed by RT-PCR and
immune stimulating ability will be assessed by ability to induce proliferation
of allogeneic lymphocytes. This will be the human preclinical data that goes
into the IND package.

 

Proposed Protocols

 

Stage 1 of Project: Quantification of IDO mRNA Detection

MDA-MB-231 human breast cancer cells will be obtained from American Type Tissue
Culture (ATCC: Manassas, VA) and grown under fully humidified 5% CO2 environment
with DMEM supplemented with 10% FBS, 2% sodium pyruvate, non-essential amino
acids (2 mM), penicillin (100 units/ml), streptomycin (100 µg/ml), and glutamine
(4 mM) (Gibco-BRL). HeLa cells will be grown under the same conditions with the
exception that MEM will be used as the base media. Cells are passaged by
trypsinization twice weekly or as needed based on 75% confluency. For some
experiments IDO induction will be achieved by pretreatment with interferon gamma
at a concentration of 1 IU/ml.

Total RNA will be isolated using the RNeasy Mini Kit (QIAGEN). Specifically,
cells will be trypsinized and harvested at a concentration of 5-10 x 106 cells,
as a cell pellet after washing in PBS an appropriate volume of Buffer RLT Plus
will be added and the cells will be vortexted for 30 seconds. This will result
in lysis of the cells, with the lysate then being spun at 3 minutes at 15000g.
The supernatant is then removed and applied to a gDNA Eliminator spin column
which is then placed in a 2 ml collection tube. Subsequently, the collected
material is centrifuged for 30 s at ≥8000 x g (≥10,000 rpm). The column is
discarded and the flow-through is saved. The same volume (usually 350 μl or 600
μl) of 70% ethanol is added to the flow-through that has been collected. Up to
700 μl of the sample, including any precipitate, is then added to an RNeasy spin
column placed in a 2 ml collection tube and the tube is centrifuged for 15 s at
≥8000 x g. The flow-through is discarded. 700 μl of Buffer RW1 is then added to
the RNeasy Mini spin column (in a 2 ml collection tube) and centrifuged for 15 s
at ≥8000 x g. 500 μl of Buffer RPE is added to the RNeasy spin column and
centrifuged for 15 s at ≥8000 x g. Subsequently 500 μl of Buffer RPE is added to
the RNeasy spin column and centrifuged for 2 min at ≥8000 x g (≥10,000 rpm). The
RNeasy spin column will then be placed in a new 1.5 ml collection tube.
Approximately 30–50 μl RNase-free water is added directly to the spin column
membrane and centrifuged for 1 min at ≥8000 x g to elute the RNA. Reverse
transcription performed using Moloney murine leukemia virus reverse
transcriptase (Promega) following the manufacturer's instructions.
Reverse-transcribed products will be analyzed on a Mastercyler Ep Realplex
(Eppendorf) using the QuantiFast SYBR Green PCR Kit (QIAGEN) according to the
manufacturer's instructions.

As gene-specific primers, the following oligo-DNAs will be assessed

a)Forward (5′-3′): IDO, GGTCATGGAGATGTCCGTAAGGT

b)Forward 5′-GGAAATAGCAGCTGCTTCTGCA-3′; IDO reverse, 5′-CTCCTCAGGGAGACCAGAGCTT3′

c)Forward 5′-tgccaaatccacaggaaaat-3′, reverse: 5′-gtttgccaagacacagtctg-3′;

d)Forward 5′-caaatccacgatcatgtgaacc-3′, reverse: 5′-agaacccttcatacaccagac-3′,

e)Forward 5′-GGAAATAGCAGCTGCTTCTGCA-3′; reverse 5′-CTCCTCAGGGAGACCAGAGCTT-3′

f)Forward 5’ TTCAGTGCTTTGACGTCCTG; reverse 5’ TGGAGGAACTGAGCAGCAT 

As an internal control β-actin mRNA was also amplified using the following
primers: β-actin forward, 5′-ATCTGGCACCACACCTTCTACAATGAGCTGCG-3′; β-actin
reverse, 5′-CGTCATACTCCTGCTTGCTGATCCACATCTGC-3

PCR products will be size-separated on a 1.5% agarose gel; expression levels
normalized to the GAPDH mRNA product, and will be visualized by SYBR Safe DNA
gel staining (Invitrogen).

A minimum of 3 independent experiments will be performed per sequence assessed.
If inducible expression is not observed, sequences will be modified using
internal algorithms, as well as variations in cycle number and
annealing/reannealing temperatures.

Anticipated Results: Sequences from the proposed sequences will possess varying
ability to detect mRNA. This will be used as the test system for human IDO
expression. We anticipate significantly higher expression of IDO mRNA in cells
that have been pretreated for 48 hours with Interferon Gamma, based on previous
publications[16].

Stage 2 of Project: Identification of novel human siRNA sequences silencing IDO.

HeLa and MDA cells either growing in stable conditions or pretreated with 1
IU/ml of interferon gamma for 48 hours under conditions identified in stage 1 of
the project to induce maximal expression of the IDO gene.

Various siRNA sequences will be tested that have been previously shown to
inhibit IDO or have been generated based on gene-specific algorithms. To prepare
the modified siRNA duplexes, complementary strands were mixed at equal
concentrations, then heated at 70° for 1 min and allowed to anneal at 37° for 30
min. Successful annealing will be assessed with polyacrlamide gel
electrophoresis.

Specific sequences tested will include:

sense strand

 * 5′-TAATACGACTCACTATAGCCGTGAGTTTGTCCTTTCAA-3′
 * 5′-TTGAAAGGACAAACTCACGGCTATAGTGAGACGTATTA-3′
 * 5′-UCACCAAAUCCACGAUCAUUU-3’
 * 5′-UUUCAGUGUUCUUCGCAUAUU-3’
 * 5′-GUAUGAAGGGUUCUGGGAAUU-3′
 * 5′-GAACGGGACACUUUGCUAAUU-3′

DNA oligonucleotides for the anti-sense strand

 * 5′-TAATACGACTCACTATAGAAAGGACAAACTCACGGACT-3′
 * 5′-AGTCCGTGAGTTTGTCCTTTCTATAGTGAGACGTATTA-3′
 * 5′-PUAUGCGAAGAACACUGAAAUU-3′
 * 5′-PUAUGCGAAGAACACUGAAAUU-3′
 * 5′-PUUCCCAGAACCCUUCAUACUU-3′
 * 5′-PUUAGCAAAGUGUCCCGUUCUU-3′

Cells will be transfected using the Amaxa Nucleofector Kit V (Amaxa biosystems,
Koeln, Germany). Briefly, 3 * 105 cells were resuspended in 100 µl of the
nucleofector solution V and mixed with 1.5 µg of siRNA, then electroporated
using program V005. Alternatively, lipofectamine based transfection may be
utilized depending on efficacy.

Suppression of IDO gene expression will be assessed using the method identified
as most sensitive from Project Stage 1.

Anticipated Results: These experiments will provide ideal siRNA sequences for
silencing of the IDO gene. These sequences will be utilized as the basis of
silencing IDO in DC in the next Stage of the project.

Stage 3 of Project: Application of optimized sequences to human DC.

DC will be generated from peripheral blood of healthy volunteers. Peripheral
blood mononuclear cells (PBMC) will be purified from heparinized blood on
lymphoprep cushions (LSM; Organon Teknilra Corp., Rockville, MD) and resuspended
in RPMI-10% FCS, and allowed to adhere to 6-well plates (Costar Corp.,
Cambridge, MA). After 2 h incubation at 37 Celsius, the nonadherent cells will
be removed and the adherent cells will subsequently be washed in phosphate
buffered saline (PBS), followed by detachment by incubation with Mg 2+ and Ca 2+
free PBS containing 0.5 mM EDTA at 37 Celsius. The adherent fraction is
subsequently cultured at 3 x 10(6)/ml in RPMI-10% FCS supplemented with 50 ng/ml
GM-CSF and 1,000 U/ml IL-4. Media is changed every 2 days for a total of 8 days
culture. DC will be isolated by positive selection for CD83 and subsequently
exposed to IFN-gamma on day 6 of culture. The siRNA sequences identified in
Stage 2 of the project will be utilized. IDO gene expression will be assessed by
RT-PCR using primers identified in Stage 1 of the project.

Successfully silenced DC will be assessed for immunological responsiveness by
ability to stimulate mixed lymphocyte reaction

Dendritic Cell Isolation from Human Blood – Adherent Method

Materials:

Reagent Vendor Cat# Amount Price Recombinant Human IL-4 CF RND Systems
204-IL-010/CF 1 mg $4,300       10 µg $205       50 µg $679 Recombinant Human
GM-CSF RND Systems 215-GM-010/CF 10 µg $219       50 µg $799 RPMI 1640 with L
glutmine and 25mM HEPES buffer Life Technologies 22400-105 10x 500ml $271 RPMI
1640 with L glutamine Life Technologies 11875-119 10x 500ml $188 HEPES Buffer
Life Technologies 15630-106 20 ml $18.50 Beta-mercaptoethanol Sigma M3148-25ML
25 ml $15.30 6 well plates Fisher Scientific 08-772-1B 50 plates $118.03 50 ml
Centrifuge Tube Fisher Scientific 1443222 500 tubes $333.65
Penicillin-Streptomycin (100x) Life Technologies 15140-122 100 ml $18.91 Human
Albumin Solution 25% Gemeni Bio Products 800-120 50 ml $95 Human Serum AB (Heat
Inactivated) Gemeni Bio Products 100-512 100 ml $159 Trypan BLue 0.4% Sigma
T8154-20ML 20 ml $5

 

Reagents to Prepare:

 

IL-4 Reconstitution:

 

Reconstitute in PBS with 8% Human Albumin Solution to a final concentration of
20µg/ml.

(Example: We reconstituted 10µg of IL-4 in 500µL of solution)

 

GM-CSF Reconstitution:

 

Reconstitute in PBS with 8% Human Albumin Solution to a final concentration of
20µg/ml.

(Example: We reconstituted 10µg of IL-4 in 500µL of solution)

 

Dendritic Cell Culture Media (keep at 37C for culture):

 

RPMI 1640 w/ L-glutamine

25mM HEPES

1% Pen Strep

5% Human Serum AB

50 µM BME (optional)

 

Before culture make sure to filter with a 0.22µm filter to remove bacterial
contaminants

200ml PBS (1x) – for washing platelets out of supernatant following ficoll
separation



Procedure:

1.Obtain 10ml of blood sample

2.Dilute 1:1 in PBS warmed to RT

3.Place remaining ~180ml PBS on ice

4.Underlay 10ml Ficoll

a.Slow down pipette aid to minimize disruptance to interphase layer.

b.Be careful of air bubbles that could disrupt layer

5.Carefully transfer tube into centrifuge being careful not to disrupt
interphase layer

a.Spin at 2000RPM, 20min, no brakes @RT

b.After spin is completed set temperature on centrifuge to 4C

6.Remove interphase layer and transfer to new 50ml conical

a.Optional tips: removing the upper layer (containing PRP) for easier access to
interphase layer – this allows you to use a P1000 pipette instead of a pipette
aid for greater accuracy

7.Add PBS (on ice or 4C) to solution containing interphase layer to bring the
total volume to 50ml

8.Centrifuge at 1500RPM, 10min, brakes on @4C

9.Inspect clarity of supernatant, repeat wash cycles (900RPM, 10min, no brakes,
@4C) until supernatant is clear (typically 3 wash cycles completed)

10.Aspirate supernatant and resuspend in 1ml DC Culture Media at 4C

11.Take 10µL of cell suspension and count using a hemocytometer to determine the
number of wells necessary for culture (approximately 2 million mononuclear cells
per well)

a.Add trypan blue to check cell viability

12.Plate 6 million cells per well with 3mL warmed DC media per well

13.Place 6 well plate in incubator at 37C, 5% CO2 for 1 hour

14.After hour incubation is complete, aspirate supernatant leaving behind
adherent cells, wash 4 times with warm PBS

15.Replace with fresh DC Culture Media with 3ml per well

16.IL-4 concentration

a.Desired final concentration 10ng/ml

b.Therefore given a stock solution of 20µg/ml, alloquat 3µL per well

17.GM-CSF concentration

a.Desired final concentration 50ng/ml

b.Therefore given a stock solution of 20µg/ml, alloquat 15µL per well

18.Place 6 well plate back in incubator at 37C with 5% CO2

19.On day 2 after isolation procedure, replace cytokines

20.On day 4 after isolation procedure, replace cytokines

21.On 5th day, add maturation signal for 2 days

a.10 ng/ml Lipopolysaccharides for 24 hours

 

--------------------------------------------------------------------------------

[1] Zheng et al. J Immunol. 2006 Oct 15;177(8):5639-46.

[2] Zheng et al. Int J Cancer. 2013 Feb 15;132(4):967-77.

[3] Cancer cell lines are initially used to allow for rapid screening without
the need for continual supply of blood

[4] Bartmann et al. Am J Reprod Immunol. 2014 Feb;71(2):109-19.

[5] Klatka et al. Oncol Rep. 2012 Jul;28(1):207-17

[6] Jin et al. J Virol. 2009 May;83(10):4984-94.

[7] Latchumanan et al. Tuberculosis (Edinb). 2005 Sep-Nov;85(5-6):377-83.

[8] Pellegrini et al. Neuroimmunomodulation. 2005;12(4):220-34.

[9] Chen et al. J Immunol. 2008 Oct 15;181(8):5396-404.

[10] Munn et al. Science. 1998 Aug 21;281(5380):1191-3.

[11] Fox et al. J Gen Virol. 2013 Jul;94(Pt 7):1451-61

[12] Serbecic et al. Exp Res. 2006 Mar;82(3):416-26.

[13] Li et al. J Transl Med. 2012 Jan 31;10:19.

[14] Beatty et al. Infect Immun. 1994 Sep;62(9):3705-11.

[15] Basu et al. J Immunol. 2006 Aug 15;177(4):2391-402.

[16] Gu et al. Cancer Res. 2010 Jan 1;70(1):129-38.